Citation Nr: 0803451	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  95-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a 
hernia.

2. Entitlement to service connection for a psychiatric 
disorder.

3. Entitlement to service connection for a cardiovascular 
disorder.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for benign prostatic 
hypertrophy.

5. Whether new and material evidence has been received to 
reopen a claim for service connection for hyperopia of the 
right eye.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse actions by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  More 
specifically, in February 1994 and April 1994 rating actions, 
the RO denied the issue of entitlement to service connection 
for residuals of a hernia, and this issue was remanded by the 
Board in February 1997 and May 1998.  Subsequently, in a 
February 2003 decision, the RO denied the issues of 
entitlement to service connection for psychiatric and 
cardiovascular disorders.  Additionally, in a January 2004 
rating action, the RO determined that new and material 
evidence sufficient to reopen previously denied claims for 
service connection for benign prostatic hypertrophy and for 
hyperopia of the right eye had not been received.  Appeals 
with respect to these issues were perfected to the Board, and 
the case was remanded by the Board in May 2005 to schedule 
the veteran for a hearing at the RO before a Veterans Law 
Judge.

As directed in the May 2005 remand, the veteran was scheduled 
for a hearing at the RO before a Veterans Law Judge on 
December 5, 2005.  The veteran failed to report to this 
hearing.  However, and as noted by the veteran in a statement 
received in January 2006, the initial letter informing him of 
this hearing, dated in October 2005, was not sent to the 
proper Post Office Box in Ft. Lauderdale, Florida (this 
letter was sent to P.O. Box 34394, instead of the proper P.O. 
Box of 24394).  A subsequent letter, dated November 16, 2005, 
reflecting the veteran's correct address, notified the 
veteran of his hearing scheduled for December 5, 2005.  The 
veteran indicated in the statement received in January 2006, 
which he "dated" November 20, 2005, that he did not receive 
the notice for the hearing until November 19, 2005, and that 
due to such "short" notice, he could not attend the hearing 
because of a previously scheduled trip from the state of 
Florida.  As such, he requested that his hearing be 
rescheduled for "February 2006 or better yet to middle of 
April 2006."  A Board decision dated April 2006 again 
remanded these issues for the scheduling of a Travel Board 
hearing.  In December 2006, the veteran withdrew his request 
for a Travel Board hearing, and this claim now returns again 
to the Board.

The issue of whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection 
for hyperopia of the right eye is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the veteran has a hernia or the residuals of a 
hernia which is related to service.

2.  The preponderance of the evidence of record is against a 
finding that the veteran has a psychiatric disorder which is 
related to service.

3.  The preponderance of the evidence of record is against a 
finding that the veteran has a cardiovascular disorder which 
is related to service.

4.  In a decision dated June 2001, the RO denied service 
connection for benign prostatic hypertrophy.  The veteran did 
not timely perfect an appeal of this decision, and it 
therefore became final.

5.  The evidence received since the unappealed June 2001 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
benign prostatic hypertrophy.


CONCLUSIONS OF LAW

1.  A hernia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  A cardiovascular disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  The June 2001 decision of the RO, which denied service 
connection for benign prostatic hypertrophy, is final.  38 
U.S.C.A. § 7105 (West 2002).

5.  The evidence received since the June 2001 RO decision, 
which denied service connection for benign prostatic 
hypertrophy, is not new and material and the claim for 
service connection for benign prostatic hypertrophy is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated January 2001, April 2001, January 
2003, October 2003, December 2004, May 2006, and December 
2006, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
With regard to the application to reopen the claims of 
service connection for benign prostatic hypertrophy and an 
eye disability, the veteran has been given the additional 
notice requirements outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claims 
numerous times.  The veteran was informed of which medical 
records were unavailable, and was provided an opportunity to 
provide those medical documents himself.  The duties to 
notify and assist have been met, as to those claims being 
decided on this appeal.


Whether new and material evidence has been received to reopen 
a claim for service connection for benign prostatic 
hypertrophy.

Historically, the Board notes that the veteran was previously 
finally denied service connection for benign prostatic 
hypertrophy (BPH) by a June 2001 RO decision.  The veteran 
was denied service connection for BPH at that time because, 
while the evidence did show that the veteran carried a 
current diagnosis of BPH, there was no evidence of record 
indicating that the veteran had been diagnosed in service 
with any prostate problems, and there was no evidence of the 
veteran having any BPH problems until at least 1977, over 24 
years after the veteran's separation from service.  The 
veteran did not appeal this decision within one year of its 
promulgation, and it is therefore final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2007).

Since this rating decision is final, the veteran's current 
claim of service connection for BPH may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim.  As noted above, 
the veteran was previously denied service connection because 
the evidence of record did not show that the veteran had BPH 
in service, or for many years after, and no medical evidence 
had been presented to show that the veteran's diagnosis of 
BPH was related to service.  The newly submitted evidence 
continues to show that the veteran carries a diagnosis of 
BPH; however, it does not relate this diagnosis to service, 
and none of the newly submitted evidence dates any earlier 
than 1977, the previous earliest evidence of record regarding 
prostate problems.

The Board notes that the veteran's opinions as to medical 
matters, no matter how sincere, are without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Although the veteran and his representative 
have asserted that this condition had its origin in service, 
lay assertions are insufficient to reopen a claim under 38 
U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Therefore, as the veteran was previously denied service 
connection for BPH because the evidence did not show that the 
veteran was diagnosed with any prostate trouble until many 
years after his separation from service, and no medical 
evidence had been submitted linking the veteran's BPH 
diagnosis to service, and as no new evidence has been 
presented which indicates that the veteran was diagnosed any 
earlier with any prostate problem, and no new medical 
evidence is of record linking the veteran's BPH to service, 
the Board finds that new and material evidence has not been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for BPH.


Claims of entitlement to service connection.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the residuals of 
a hernia.  In this regard, while the veteran claims that he 
incurred a hernia due to heavy lifting in service, the Board 
notes that no medical evidence has been presented which 
indicates that the veteran incurred or aggravated this 
disability in service.  The veteran's service medical records 
contain no mention of complaints of, or treatment for, a 
hernia.  Evidence of record subsequent to service does not 
show that the veteran has ever had a hernia diagnosis.  The 
veteran reported in a December 1993 VA examination that he 
underwent hernia surgery in 1959 and 1987.  Although attempts 
were made to obtain these records, they were unavailable.  
However, even assuming that the veteran underwent hernia 
surgery in 1959, this would be six years after his separation 
from service, and no medical evidence has been presented 
linking either of the veteran's reported hernia surgeries to 
service.  

While the veteran has testified that he believes his hernia 
is related to service, the United States Court of Appeals for 
Veterans Claims (Court) has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, with no evidence having been presented to indicate that 
the veteran had a hernia in service, or for many years 
thereafter, and with no medical evidence having been 
presented to link the veteran's reports of hernia diagnoses 
to service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for a hernia.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a psychiatric 
disorder.  The veteran's service medical records contain no 
mention of complaints of, or treatment for, any psychiatric 
disorder.  A December 1993 report of VA examination for 
pension purposes did not note any psychiatric diagnosis.  
There is no indication in the records subsequent to service 
of treatment for or complaints of any psychiatric disorder 
until February 2002, 49 years after his separation from 
service, when he was diagnosed with major depressive 
disorder.  At no time has medical evidence of record linked 
this, or any other psychiatric diagnosis, to service.  With 
no evidence having been presented to indicate that the 
veteran had any psychiatric diagnosis in service, or any 
earlier than 49 years after his separation from service, and 
with no medical evidence of record linking a current 
psychiatric disability to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a cardiovascular 
disorder.  The veteran's service medical records contain no 
mention of complaints of, or treatment for, any 
cardiovascular disorder.
There is no evidence of record that the veteran was diagnosed 
with any cardiovascular problem until many years after 
service.  The earliest evidence of record which indicates 
that the veteran had any cardiovascular problems is a June 
1975 letter from a private physician who indicates that the 
veteran had a diagnosis of Wolff Parkinson White Type A 
syndrome, which is characterized by frequent episodes of 
paroxysmal arrythmias, most of which were self limiting.  A 
March 1986 private treatment record indicates that the 
veteran was seen because of elevated cholesterol and 
triglycerides, and vague left arm discomfort.  The veteran 
underwent a Thallium test in April 1987, and was found to 
have an inferior scar and some reperfusion in a small area of 
the posterior part of the heart.  A private physician at that 
time indicated that he felt that the veteran probably had 
some coronary disease, possibly of a minor degree at that 
time.  He was encouraged, but declined, to have a cardiac 
catheterization.  

Records show that the veteran had a heart attack in October 
1993.  The veteran has been treated periodically for heart 
issues since that time.  However, there is no evidence of 
record any earlier than 22 years after the veteran's 
separation from service which shows a diagnosis of any 
cardiovascular disorder.  Further, none of the medical 
evidence of record links the veteran's current cardiac 
problems to service.  With no evidence having been presented 
to indicate that the veteran had any cardiovascular disorder 
in service or for many years after, and with no medical 
evidence having been presented to indicate that the veteran's 
cardiovascular disabilities are related to service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a hernia 
is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for a cardiovascular 
disorder is denied.

New and material evidence not having been received, the 
veteran's application to reopen a claim for service 
connection for benign prostatic hypertrophy is denied.


REMAND

As to the veteran's claim of whether new and material 
evidence has been received to reopen a claim for service 
connection for hyperopia of the right eye, the Board notes 
that the veteran recently submitted new medical evidence to 
the Board, directly pertaining to his eyes, that has not been 
considered by the RO.  However, the veteran did not submit a 
waiver of RO consideration of this newly submitted evidence.  
In order therefore that the veteran is assured of receiving 
all consideration due him under the law, the Board finds that 
a remand is necessary, to ensure that the RO considers these 
records in the first instance.

Accordingly, the case is REMANDED for the following action:

1. The RO should review the appellant's 
claim as to whether new and material 
evidence has been submitted sufficient to 
reopen a claim of entitlement to service 
connection for an eye disability, and if 
so, whether service connection is 
warranted for that disability, in 
conjunction with all evidence received 
since the May 2007 supplemental statement 
of the case.  Any additional development 
deemed appropriate should be performed, 
to include obtaining any recent VA 
treatment records.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim 
regarding his eye disability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


